Title: To Thomas Jefferson from Joseph G. Chambers, 13 August 1792
From: Chambers, Joseph G.
To: Jefferson, Thomas



Sir
Mercersburg Franklin County August. 13. 1792:

I have not the happiness of any personal acquaintance with the Secretary of State but am not a stranger to his public reputation as a Statesman and philosopher. In this Character Sir I presume there needs no Apology for troubling you with projects which have for their Object the general benefit of society and the cause of humanity. Permit me therefore without farther preface (which I am so ill qualified to make) to introduce the following subjects which I have conceived might be of some importance and deserving the Attention of public men.
The first I shall mention is of the literary kind being a proposal and plan for reforming our English Orthography and System of Letters. A sketch of this plan hath been published in the Columbian Magazine 1791. Vol. 2. under the title Elements of Orthography &c. by adverting to which a Judgment may be formed of its nature and merits. I have understood that Mr. Jefferson was principally concerned in proposing the Standard of Weights and Measures lately reported to Congress. And conceiving so great an Analogy between the Subjects I persuade myself that the Arguments which may be adduced in favour of a permanent simple and uniform method of numbering and reckoning weights and measures will apply with equal force for the Adoption of a complete system of letters calculated to establish a uniform Standard of Language and permanent Vehicle of Sounds. And the person who hath a Genius and Taste for the former will be very capable of determining the propriety of the latter. It would methinks be a happy Circumstance if our Reading and Writing as well as Arithmetic (which are the fundamental and most generally useful part of Education) could at once undergo such a reformation as would bring them to the utmost perfection of which the Subjects are capable. But it is needless to enlarge. If the proposal should be thought worthy of farther attention I may have an opportunity of communicating my Sentiments more particularly: For it may be observed I was obliged to abate much of the original Idea that the piece might not be thought too romantic for publication. And an actual exemplification which would be the most satisfactory cannot be procured without some new types.
One other Subject at present I wish to recommend to your Attention Sir which is of the Military kind. It may appear singular that a person professing some skill in the humane Science of letters should have any taste or Genius for the Diabolical Arts of making havoc of the  human species. But it has fallen in my way to bestow some attention upon both. In the course of the late War I was a Student at New jersey Colege which was broken up by the irruption of the Brittish in -76. After this I followed our Army for some time and being of a Mechanic or inventitive Disposition I found great entertainment in contemplating the principles and structure of warlike Engines and searching after such improvments as might be of importance in our (then) situation. I conceived a project of constructing a Vessel in the nature of a Row Galley which should be sufficient to combat and destroy a whole Fleet. And I believe I should have succeeded if my means had been equal to my Design. But I underwent the usual fate of projectors. My Friends concluded the Boy was mad and thus refused me every assistance to the Design which I had considered as in my own power.
But to the present purpose. Among others there occurred to me an improvment on the method of using fire Arms which being only secondary I did not so much attend to at that time but have since upon a more critical investigation concluded may if properly introduced become of considerable importance. And altho the occasion which prompted me to these enquiries does now no longer exist yet it is to be lamented the bleeding Cause of Justice and humanity has still abundant need of every possible Aid. I feel myself highly interested for the Friends of Liberty and the Rights of men in Europe and throughout the world. And I should be happy (if any of my inventions can be of importance) that their first fruits might be dedicated to the service of the common Cause. I wish for an opportunity to communicate this experiment on Fire Arms to some of the European Patriots in such a proper manner as might ensure its best success. With this view Sir I trouble you on the present occasion that after proper information had of its nature and Effects you may advise concerning the disposal thereof.
My Principle is this Viz. To charge a Gun barrel full from one end to the other and upon occasion to fire these off successively at any desired intervals from one to seven or eight seconds discharging at each voley a ball proportioned to the bore of the Gun or any greater number of balls which taken together do not exceed that weight. I have never made trial of a Cannon but there is no reason to doubt of the principle applying equally to any Gun. This Idea first occurred to me for the Defence of my Row galley against sudden attacks of great numbers which I design’d in the following manner. Take any convenient number of barrels of size for an Ounce ball and seven or eight feet in length. Suppose Fifty of these hooped together with Rings  and trunnions in the middle in form and weight similar to a Nine pounder and mounted so as to be movable towards the Object like a swivel for these Guns in firing will not rebound. Each barrel of eight feet will receive Seventy Charges with four balls of the size of a common Rifle amounting in all to Fourteen Thousand Shots in the space of from two to ten Minutes. It would certainly be very difficult to force a vessel or fortress defended by a number of such Guns which might be fired successively as occasion required and managed by one or two hands to each. It is obvious the Guns must be previously Charged, and kept in readiness.
But not to be tedious I shall conclude with a few observations on the manner in which this principle may be applied to the ordinary purposes of Battle. From the Experiments I have made I find that a common Musquet will bear to be charged about one fourth part of its length Viz ten Charges and I should in general prefer four balls to each Charge as it would be absurd to spend so great a fire at long shot and in close quarters the greater number would do most sudden execution. The first shot may be set off by means of an additional Lock or by a Match in the manner of hand Granades. And this communicates to each succeeding one without any farther attention the last shot always remaining in the Gun to be fired by its own lock. I think a charge with bayonets in this manner would be very formidable. As to the Horse a Pistol will receive five Charges and a Carabine equal to a Musquet. I have Fired twenty out of both Musquets and Carabines but some have bursted, and the shot will not have the same force where there is not a strength of mettle. A Gun designed to be charged full must be of sufficient and equal strength from one end to the other. And it is remarkable that a barrel charged to four Inches of the muzzle will do sufficient execution at a hundred yards distance. I have thought that common Gun barrels might be easily transformed for this purpose by seting them in moulds and casting brass around them so as to render them of equal thickness from breech to Muzzle. This might answer sudden exigencies till proper ones were provided. Such barrels or some of greater length might perhaps be used on horse. For instance suppose a troop about to charge were furnished in addition to other weapons each with two such barrels hung at the horses sides in such manner as might be found convenient to be fired by match or lock advancing. This would certainly be a capital annoyance to the opponents. In short this method of firing would have so many advantages over the ordinary practice that I am persuaded the latter will be of little farther use after the invention shall become public. That is as to Attacks Storms and other close fighting. It will naturally be apprehended that this method  must depend on principles delicate and precarious. But nothing can be more simple and certain requiring no essential ingredient but powder and ball insomuch that I can take a huntsmans or soldiers apparatus in the woods and in the space of three or four hours prepare and Charge fifty rounds. There are however other preparations of more Art and convenience which would admit of numbers being employed in the materials who would not be apprized of their use.
Thus Sir I have in some hurry endeavoured to give an Idea of this subject having in view an instant opportunity of forwarding this letter. You will pardon the clumsy form and execution thereof. If the Contents should be thought worthy of farther Attention a line by the Bearer or by post to Chambersburg will come to hand and be properly regarded. And remain Sir with all proper Deference Your most Obedient &c

Joseph G. Chambers

